[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

           United States Court of Appeals
                     For the First Circuit


No. 99-1621

         BARBARA A. BARTOLOMEO AND JOHN R. BARTOLOMEO,

                    Plaintiffs, Appellants,

                               v.

         PLYMOUTH COUNTY HOUSE OF CORRECTIONS, ET AL.,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

          [Hon. William G. Young, U.S. District Judge]


                             Before

                      Selya, Circuit Judge,
                Campbell, Senior Circuit Judge,
                   and Lipez, Circuit Judge.




      Barbara A. Bartolomeo and John R. Bartolomeo on brief pro
se.
     Joseph E. Kelleher and Kraus & Hummel LLP on brief for
appellees.




                        August 16, 2000
              Per Curiam.       Between January and December 1998,

John     Bartolomeo      was    confined      at     the    Plymouth       County

Correctional Facility (PCCF) in Massachusetts.                      He received

regular visits there from his parents, Barbara and Charles

Bartolomeo, in a first-floor visiting area.                   On one occasion

in June 1998, however, Barbara was unable to visit him

because of an unusual set of circumstances: John had been

placed     in    administrative         segregation         due     to    pending

disciplinary       charges      and,   by    rule,    could       only    receive

visitors in a second-floor visiting area; Barbara allegedly

suffered from a malady that prevented her from using the

elevator; and PCCF officials refused to allow use of a

connecting stairway because of security concerns.

              Mother and son responded with the instant pro se

action for injunctive relief and damages.                   As here relevant,

Barbara alleged a violation of her rights under Title II of

the Americans with Disabilities Act (ADA), 42 U.S.C. §§

12131-34, and section 504 of the Rehabilitation Act, 29

U.S.C.    §     794,    while   John    claimed      an     equal    protection

violation.        The    district      court,      taking    note    of    John's

intervening transfer to another facility, dismissed all



                                       -2-
requests for injunctive relief without prejudice on the

ground of mootness; that ruling has not been challenged on

appeal.     As to the requests for damages, the court ended up

granting summary judgment for defendants--rejecting John's

claim on the merits and jettisoning Barbara's claims on

qualified immunity grounds.              This appeal followed.

             We shall assume arguendo that Barbara's appeal is

properly before us.         A jurisdictional issue arises because,

in a joint request, both plaintiffs moved under Fed. R. App.

P. 4(a)(5) for an extension of time to appeal, and the

district court allowed John's request only.             The most likely

basis for treating the two differently appears to be that

John had signed the motion while Barbara had not.                    Under

Fed.   R.    Civ.   P.    11(a),    "[a]n    unsigned   paper     shall   be

stricken     unless      omission   of    the   signature    is   corrected

promptly after being called to the attention of the attorney

or party."       Here, the omission of Barbara's signature was

not called to her attention, and she was appearing pro se.

In these circumstances, we are disinclined to dispose of her

appeal on jurisdictional grounds.

             On the merits, however, the arguments advanced on

appeal      by   both     plaintiffs       prove   clearly    unavailing.

Barbara's principal contention is that the district court


                                     -3-
 erred in rejecting her claims on qualified immunity grounds.

 As neither side has disputed the point, we shall assume

 without deciding that individuals may be subject to personal

 liability under Title II of the ADA and the Rehabilitation

 Act.   But see, e.g., Walker v. Snyder, 213 F.3d 344, 346 (7th

 Cir. 2000); Alsbrook v. City of Maumelle, 184 F.3d 999, 1005

 n.8 (8th Cir. 1999) (en banc), cert. dismissed, 120 S. Ct.
1265 (2000).1   Even if so, we agree with the district court

 that, under the circumstances with which the defendants were

 confronted, a reasonable official would not have understood

 that the actions taken violated a clearly established right.

 See, e.g., Bilida v. McCleod, 211 F.3d 166, 174 (1st Cir.

 2000) (delineating qualified immunity test).2


    1      Neither  below,   in   their  untimely  motion   for
reconsideration, nor on appeal have plaintiffs pursued their
claims against the institutional defendants (or against the
personal defendants in their official capacities).        Being
willing to afford only so much latitude to pro se litigants, we
consider the claims abandoned.    We add, without deciding the
point, that their prospects of ultimately recovering damages
appeared unpromising. See, e.g., Powers v. MJB Acquis. Corp.,
184 F.3d 1147, 1153 (10th Cir. 1999) (requiring showing of
intentional   discrimination   in   the  form  of   "deliberate
indifference" in order to obtain damages in this context).
    2  While various courts have applied qualified immunity in
the ADA context, see, e.g., Bartell v. Lohiser, 215 F.3d 550,
___, 2000 WL 726482, at *10 n.1 (6 th Cir. 2000); Gorman v.
Bartch, 152 F.3d 907, 914-16 (8th Cir. 1998), one has briefly
mused about the propriety of doing so, see Walker, 213 F.3d at
346.  As plaintiffs have raised no such objection, we do not
address the matter.

                               -4-
           To be sure, just seventeen days before the events

in question here, the Supreme Court concluded that Title II

of the ADA applied in the prison context.              See Pennsylvania

Dep't of Corrections v. Yeskey, 524 U.S. 206 (1998).                Courts

have    reached    the     same         conclusion     concerning        the

Rehabilitation Act.        See, e.g., Stanley v. Litscher, 213
F.3d 340, 343 (7 th Cir. 2000).             And defendants have not

disputed    that   prison        visitation     policies        constitute

"services, programs, or activities" within the meaning of 42

U.S.C. § 12132.    See, e.g., Crawford v. Indiana Dep't of

Corrections, 115 F.3d 481, 483-84 (7 th Cir. 1997) (noting

concession by state on that point); Niece v. Fitzner, 922 F.

Supp. 1208, 1217 (E.D. Mich. 1996).

           Nonetheless,     the     incident     in    question    was    an

isolated one, arising out of an apparent misunderstanding,

and resulting in just a single failed visit out of many

successful ones.         It does not appear that Barbara was

deprived of "meaningful access" to the visitation program.

Theriault v. Flynn, 162 F.3d 46, 48 (1st Cir. 1998) (quoting

Alexander v. Choate, 469 U.S. 287, 301 (1985)); cf., e.g.,

Spurlock v. Simmons, 88 F. Supp. 2d 1189, 1195-96 (D. Kan.

2000) (holding that restricting hearing-impaired inmate to

two    thirty-minute     calls    per    week   on    special   telephone


                                   -5-
  amounted to meaningful access).           The provision of elevator

  service ordinarily avoids rather than creates problems of

  physical   access.      Barbara,     it   is   true,   had    furnished

  defendants with a physician's note explaining that her

  anxiety    disorder      and   claustrophobia          rendered      her

  "particularly ... unable to tolerate riding in elevators."

  Yet defendants' initial belief--that this meant simply that

  assistance would be required (they offered the use of a

  wheelchair)--was not an indefensible one.               And once that

  misimpression    was    dispelled,    their    refusal       to   make   a

  special, on-the-spot accommodation was not unreasonable--

  especially with a throng of visitors milling about and with

  Barbara    (as    she     concedes)         becoming     increasingly

  obstreperous. For these reasons, we conclude that qualified

  immunity was properly invoked.3

             Plaintiffs'    remaining       arguments    require    little

  comment.   John's equal protection claim can be summarily

  rejected for the reason that he was not similarly situated

  to his fellow inmates (all of whose visitors, it can be



    3  From a broader standpoint, we also note that, in the wake
of Yeskey, the manner in which the ADA is to be applied in the
prison context and the appropriate level of judicial scrutiny
are matters that remain unsettled.      See, e.g., Onishea v.
Hopper, 171 F.3d 1289, 1299-1301 (11th Cir. 1999) (en banc),
cert. denied, 120 S. Ct. 931 (2000).

                                 -6-
  inferred, were able to use the elevator).           Both plaintiffs

  complain that         the district court acted prematurely in

  entertaining the summary judgment motion without affording

  adequate time for discovery.            Yet they never moved for

  relief under Fed. R. Civ. P. 56(f) or otherwise voiced any

  such objection below.4       The issue has thus been waived, see,

  e.g., de la Torre v. Continental Ins. Co., 15 F.3d 12, 15

  (1st Cir. 1994), and we find no plain error.          Finally, they

  object that a motion to amend their complaint (so as to add

  an       additional   PCCF   employee   as   defendant)   was   never

  addressed.      Since an allowance of the motion would not have

  affected the disposition of the case, any error in this

  regard was harmless.

                Affirmed.




       4Their summary judgment opposition contained only the
single closing comment that the case "must proceed to the
discovery phase," while their reconsideration motion made no
reference to the matter at all.

                                    -7-